On Joint Motion for Reconsideration. Reported at 80 Ohio St.3d 275, 685 N.E.2d 1234.
This cause came on for further consideration upon the filing on November 21, 1997, of a Joint Motion for Reconsideration of the Disciplinary Counsel and the Clients’ Security Fund. Upon consideration thereof,
IT IS ORDERED by this court that the motion be, and hereby is, granted. It is further ordered that respondent, Thomas G. Nicholson, a.k.a. Thomas Graham Nicholson, is granted six months from *1459the date of this order to pay in full all monies owed by him to the Clients’ Security Fund. It is further ordered that if respondent fails to pay these monies in full on or before six months from the date of this order, respondent’s reinstatement to the practice of law shall be rescinded by this court.
IT IS FURTHER ORDERED by this court that six months from the date of this order the Clients’ Security Fund shall file a report with this court indicating whether respondent has paid all monies due to the Clients’ Security Fund as directed by this court.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
IT IS FURTHER ORDERED that except to the extent modified by this order, the court’s November 19,1997 order remains in effect.
Douglas, J., would deny the joint motion for reconsideration but make the denial conditional upon respondent’s full payment of all monies owed by him to the Clients’ Security Fund within thirty days, or an indefinite suspension will be immediately ordered.
Pfeifer, J., not participating.